Citation Nr: 1825606	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability. 

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a left or right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 12, 1979 to August 7, 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In November 2017, the Veteran appeared and testified at a video Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that she is entitled to service connection for a right knee disability, as well as a left knee and bilateral hip disability both secondary to the right knee disability.  She acknowledged in her December 2013 notice of disagreement that her knee had "popped" a couple of times prior to service, but that this condition was aggravated by her time in the military.  She further argues that her right knee disability caused her to walk with an altered gait; thus causing a left knee and bilateral hip disability.  The Board finds that a remand on all issues is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

On the Veteran's July 12, 1979, entrance examination, her lower extremities were noted to be normal.  Similarly, in a May 29, 1979, Report of Medical History, the Veteran noted no "trick" or locked knee.  There is a notation in the Veteran's service treatment records that on July 26, 1979, she reported to the medical clinic with left knee pain and locking.  It was noted that she had a history of left knee pain with no history of trauma.  She was diagnosed with recurrent patella dislocation.  She returned to the clinic the next day with complaints of left knee pain, and it was again noted that she had a history of recurrent dislocation.  

Also included in the Veteran's service treatment records is an August 3, 1979, report from the Medical Board.  The reported noted "[s]ignificant medical history prior to enlistment as related by the patient was that she had the left patella 'popping out' with pain, occasionally, for the past four years."  Diagnoses of recurrent dislocation of the left patella, and bilateral, symptomatic, chondromalacia patella were provided.  It was the opinion of the Medical Board that the Veteran's diagnosed conditions existed prior to service and precluded her from recruit training.  The Medical Board further indicated that these conditions were not aggravated by service, and found the Veteran to be not physically qualified in accordance with existing physical standards for entry into military service.

The Board notes that during the November 2017 Board hearing, the Veteran indicated that it was her right knee that dislocated in service and that the medical treatment records incorrectly listed that she dislocated her left knee.  However, the Board finds that the evidence of record outweighs this statement.  The service medical treatment records contain two different entries indicating that the Veteran reported left knee pain.  Also, the Medical Board report indicated recurrent dislocation of the left patella.  

In March 2013, a VA opinion was obtained regarding the Veteran's bilateral knee and hip disabilities.  The VA opinion provider indicated that she reviewed the Veteran's claims file, but no examination of the Veteran was conducted.  She noted that there was a history of bilateral chondromalacia and dislocated patella of the left knee in 1975.  She further noted that there was no evidence of illness, injury, or disease to either of the Veteran's knees while in service.  She concluded that the bilateral chondromalacia existed prior to enlistment and was not aggravated by service.  Regarding the Veteran's hip disability, she indicated that the Veteran did not then, nor ever, have a hip disability.  She indicated that there was no evidence of a hip disease in the VA records.  

The Board notes that once VA undertakes the effort to provide an examination, or obtain an opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the 2013 VA opinion provider indicated that there was no evidence in the service treatment records of illness, injury, or disease to either of the Veteran's knees.  However, there are numerous notations concerning dislocated her left patella while in service.  Further, the VA opinion provider indicated that the Veteran did not have a current hip disability, or a history of hip disabilities.  However, the Veteran's claims file includes private medical records reflecting a diagnosis of bilateral osteoarthritis, as well as a July 2012 total right hip replacement. 

Accordingly, due to the factual inaccuracies in the March 2013 VA opinion, another VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any additional relevant records she would like considered in connection with her appeal.  The identified records should be sought.  

2.  After all available medical records have been associated with the claims file, schedule the Veteran for a VA examination for the purposes of ascertaining the nature and etiology of her bilateral knee and hip disabilities.  

The entire claims file should be made available to the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should identify any current bilateral knee or hip disabilities and offer an opinion, with supporting rationale, as to the following inquiries:  

(a)  Whether the Veteran had a bilateral knee condition prior to service, to include bilateral chondromalacia and recurrent dislocation of the left patella. 

(b)  If the Veteran is determined to have had a preexisting right and/or left knee disability, the examiner should offer an opinion as to whether the disability was aggravated (increased in severity beyond its natural progression) during service.  The examiner is requested to specifically take into consideration the Veteran's reported left patella dislocation while in basic training. 

(c)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the right and/or left hip disability was caused OR aggravated by any diagnosed right or left knee disability.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for that medical conclusion.

3.  Thereafter, readjudicate the issues on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

